MODIFICATION OF NOTE




THIS MODIFICATION OF NOTE (hereinafter referred to as the “Modification”) is
executed this the 3rd day of August, 2010, but effective as of March 17, 2010,
by and between:  (i) LIGHTYEAR NETWORK SOLUTIONS, LLC, a Kentucky limited
liability company, having an address of 1901 Eastpoint Parkway, Louisville,
Jefferson County, Kentucky  40223 (hereinafter referred to as “Borrower”); (ii)
FIRST SAVINGS BANK, F.S.B., 501 East Lewis and Clark Parkway, Clarksville, Clark
County, Indiana  47129 (hereinafter referred to as “Lender”); and (iii) J.
SHERMAN HENDERSON, III, and RONALD L. CARMICLE (hereinafter referred to as
“Guarantors”).


The parties agree and recite as follows, which agreements and recitations
constitute part of this Modification:


a.           Lender is the holder of a certain Promissory Note dated March 17,
2010, executed by Borrower in the original principal amount of $1,000,000.00,
and due and payable by March 30, 2011, as Loan No. 0379000058 (hereinafter
referred to as the “Note”).


b.           The Note is presently secured, inter alia, by the following:


(i)           a certain Security Agreement executed by Borrower dated March 17,
2010 (hereinafter referred to as the “Security Agreement”);


(ii)          a certain Lockbox and Account Control Agreement executed by
Borrower dated March 17, 2010 (hereinafter referred to as the “Control
Agreement”); and


(iii)         certain other security instruments which may have been executed in
connection with, or as security for, the Note.


The Note, Security Agreement, and Control Agreement, together with such other
financing statements, documents, and instruments which may have been executed in
connection with, or as security for, any of the foregoing, shall hereinafter be
sometimes collectively referred to as the “Loan Documents”.


c.           Borrower has requested that Lender makes certain changes to the
payment schedule reflected in the Note, all as more particularly set out
hereinbelow.


d.           Lender has agreed to certain such changes requested by Borrower on
the condition that Borrower executes this Modification and any other necessary
documents required by Lender in order to accurately reflect and memorialize the
actual agreement of the parties as to the change in the payment schedule in the
Note.
 
 
 

--------------------------------------------------------------------------------

 

 
e.           There is a current principal balance due under the Note in the
amount of $ 875,988.00.


f.           Terms used herein with their initial letters capitalized and not
otherwise defined herein shall have the meanings given to such terms in the Loan
Documents.


NOW, THEREFORE, In consideration of the mutual covenants and promises of the
parties hereto, and other valuable consideration, receipt and sufficiency of
which are hereby mutually acknowledged, the parties hereto covenant and agree as
follows:


SECTION 1
 
MODIFICATION OF NOTE
 
The Note is hereby modified, to reflect the following:


The section of the Note designated as “Payment Schedule” which reads as follows:


PAYMENT SCHEDULE:  Maker shall make payments to Bank on the Note as follows:


           (a)           beginning on April 30, 2010, and continuing on the 30th
day of each month thereafter (or the last day of the month in the month of
February) up through and including June 30, 2010, Maker shall make monthly
payments of all accrued but unpaid interest on this Note as of said payment
date;


           (b)           beginning on July 30, 2010, and continuing on the 30th
day of each month thereafter (or the last day of the month in the month of
February) until the Maturity Date, Maker shall make monthly payments of all
accrued but unpaid interest on this Note as of said payment date PLUS monthly
principal payments in the amount of $111,112.00 each, unless and until the
outstanding principal balance of this Note is paid in full;


           (c)           in addition to the payment described hereinabove, Maker
shall apply to payment of the principal balance of this Note fifty percent (50%)
of all net proceeds in excess of $1,000,000.00 and up to $2,000,000.00 from the
sale of equity securities in Maker’s parent company, Libra Alliance Corporation,
unless and until the outstanding principal balance of this Note is paid in
full.  For purposes of clarity, if the proceeds from said sale of equity
securities is less than $1,000,000.00, Maker shall make no payment under this
Section (c); if the proceeds from said sale of equity securities is more than
$1,000,000.00, Maker shall apply as a payment to principal 50% of the proceeds
received in excess of $1,000,000.00 up to a maximum payment under this Section
(c) of $500,000.00;
 
 
2

--------------------------------------------------------------------------------

 

 
           (d)           any late payment charges or other costs, expenses, or
charges due under this Note or any other document executed in connection
herewith shall be due and payable immediately upon notice to Maker from Bank
(except that Maker’s obligation to pay any late payment charge hereunder shall
not be dependent upon or require notice from Bank); and


           (e)           the remaining principal balance of this Note, if any,
together with all interest and other sums due hereunder shall be due and payable
on the Maturity Date.


All payments will be made to Bank at its address described above and shall be
collected in funds in lawful currency of the United States of America.  All
payments and prepayments on this Note shall be applied first to expenses or
charges due hereunder, and then to the payment of accrued interest hereunder,
and then to principal.  On the Maturity Date, the entire principal balance
remaining due, together with any unpaid interest and other amounts due under
this Note, shall be paid in full.


is hereby deleted and replaced in its entirety with the following:


PAYMENT SCHEDULE:  Maker shall make payments to Bank on the Note as follows:


(a)           beginning on April 30, 2010, and continuing on the 30th day of
each month thereafter (or the last day of the month in the month of February) up
through and including June 30, 2010, Maker shall make monthly payments of all
accrued but unpaid interest on this Note as of said payment date;


(b)           beginning on July 30, 2010, and continuing on the 30th day of each
month thereafter (or the last day of the month in the month of February) until
the Maturity Date, Maker shall make monthly payments of all accrued but unpaid
interest on this Note as of said payment date PLUS monthly principal payments in
the amount of $111,112.00 each, unless and until the outstanding principal
balance of this Note is paid in full;


(c)           in addition to the payment described hereinabove, Maker shall,
BEGINNING NO LATER THAN OCTOBER 30, 2010, apply to payment of the principal
balance of this Note fifty percent (50%) of all net proceeds in excess of
$1,000,000.00 and up to $2,000,000.00 from the sale of equity securities in
Maker’s parent company, Lightyear Network Solutions, Inc. (f/k/a Libra Alliance
Corporation), unless and until the outstanding principal balance of this Note is
paid in full.  For purposes of clarity, if the proceeds from said sale of equity
securities is less than $1,000,000.00, Maker shall make no payment under this
Section (c); if the proceeds from said sale of equity securities is more than
$1,000,000.00, Maker shall apply as a payment to principal 50% of the proceeds
received in excess of $1,000,000.00 up to a maximum payment under this Section
(c) of $500,000.00;
 
 
3

--------------------------------------------------------------------------------

 

 
(d)           any late payment charges or other costs, expenses, or charges due
under this Note or any other document executed in connection herewith shall be
due and payable immediately upon notice to Maker from Bank (except that Maker’s
obligation to pay any late payment charge hereunder shall not be dependent upon
or require notice from Bank); and


(e)           the remaining principal balance of this Note, if any, together
with all interest and other sums due hereunder shall be due and payable on the
Maturity Date.


All payments will be made to Bank at its address described above and shall be
collected in funds in lawful currency of the United States of America.  All
payments and prepayments on this Note shall be applied first to expenses or
charges due hereunder, and then to the payment of accrued interest hereunder,
and then to principal.  On the Maturity Date, the entire principal balance
remaining due, together with any unpaid interest and other amounts due under
this Note, shall be paid in full.


SECTION 2


NO IMPAIRMENT OF SECURITY


Nothing herein contained shall impair the security now held for the indebtedness
evidenced in the Loan Documents, as the same may be modified and amended by this
Modification, or alter, waive, annul, vary, or affect any provision, condition,
or covenant therein or in the Note, Security Agreement, Control Agreement, or
any other Loan Document, except as affected by the Modification herein provided,
nor affect or impair any rights, powers, or remedies under the Note Security
Agreement, and Control Agreement, it being the intent of the parties hereto that
such documents and the indebtedness evidenced thereby are hereby confirmed and
ratified by Borrower in all respects on and as of the date of this Modification
as if executed on the date hereof (except as expressly modified hereby), and
that all security granted prior to the date hereof shall remain in full force
and effect and shall not be diminished, impaired, or released as a result
hereof.


 
4

--------------------------------------------------------------------------------

 


SECTION 3


NO OTHER MODIFICATION OF NOTE,
SECURITY AGREEMENT, AND CONTROL AGREEMENT


Except as expressly provided and set out herein, the Note, Security Agreement,
Control Agreement, and the Loan Documents shall be and remain unmodified and are
acknowledged by the parties to be in full force and effect.  This Modification
may be executed in one or more counterparts, each of which shall be deemed an
original and taken together shall constitute one and the same document.


SECTION 4


BINDING EFFECT OF MODIFICATION


This Modification shall be binding on the successors and assigns of the
respective parties.


SECTION 5


GUARANTORS’ CONSENT


Guarantors join in this Modification hereinbelow solely to evidence their
consent to the modification and provisions hereof.


IN WITNESS WHEREOF, the parties have executed this Modification on this the 3rd
day of August, 2010, but to be effective as of March 17, 2010.



 
“LENDER”
           
FIRST SAVINGS BANK
                           
By:
/s/ Donald Allen
     
Donald Allen, Vice President
                   
“BORROWER”
           
LIGHTYEAR NETWORK SOLUTIONS, LLC,
   
a Kentucky limited liability company
                   
By:
/s/ J. Sherman Henderson, III
     
J. Sherman Henderson, III, CEO
 

 
 
5

--------------------------------------------------------------------------------

 

 
“GUARANTORS”






/s/ J. Sherman Henderson, III
 
J. Sherman Henderson, III
 







/s/ Ronald L. Carmicle
 
Ronald L. Carmicle
 











STATE OF INDIANA


COUNTY OF CLARK


BEFORE ME, the undersigned, a Notary Public in and for the above-named County
and State, this day of August, 2010, personally appeared Donald Allen, as Vice
President of First Savings Bank, and acknowledged the execution of the foregoing
Modification of Note on behalf of said Lender.


WITNESS my hand and notarial seal.





       
My Commission expires:
 
Notary Public
                      
Printed Name
     
Resident of _______________ County
 


 
 
6

--------------------------------------------------------------------------------

 
 
STATE OF INDIANA


COUNTY OF CLARK


BEFORE ME, the undersigned, a Notary Public in and for the above-named County
and State, this day of August, 2010, personally appeared J. Sherman Henderson,
III, as CEO of Lightyear Network Solutions, LLC, a Kentucky limited liability
company, and acknowledged the execution of the foregoing Modification of Note on
behalf of said company.


WITNESS my hand and notarial seal.



       
My Commission expires:
 
Notary Public
                      
Printed Name
     
Resident of _______________ County
 













STATE OF INDIANA


COUNTY OF CLARK


BEFORE ME, the undersigned, a Notary Public in and for the above-named County
and State, this day of August, 2010, personally appeared J. Sherman Henderson,
III, individually, and acknowledged the execution of the foregoing Modification
of Note.


WITNESS my hand and notarial seal.



       
My Commission expires:
 
Notary Public
                      
Printed Name
     
Resident of _______________ County
 



 
7

--------------------------------------------------------------------------------

 
 
STATE OF                                                                


COUNTY OF                                                                


BEFORE ME, the undersigned, a Notary Public in and for the above-named County
and State, this day of August, 2010, personally appeared Ronald L. Carmicle,
individually, and acknowledged the execution of the foregoing Modification of
Note.


WITNESS my hand and notarial seal.



       
My Commission expires:
 
Notary Public
                      
Printed Name
     
 
 









Prepared by:


Keith D. Mull
MULL & HEINZ, LLC
2867 Charlestown Road
New Albany, Indiana 47150
(812) 206-2315


 
8

--------------------------------------------------------------------------------

 